Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    ALLOWANCE
                                        EXAMINER'S AMENDMENT 
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

     The application has been amended as follows:
      - Replace claim 13 in its entirety with the following:
           -- 13. (Currently amended) The system of claim 1, further comprising a cover positioned atop the skirt, the cover being configured for preventing debris in the air from falling into the accumulator. -- 

2.    Claims 1-4 and 7-14 are allowable while 5-6 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a at least one exterior wall spaced from the at least one interior wall, the at least one interior wall and at least one exterior wall surfaces defining a flow channel between the at least one interior wall and the at least one exterior wall; the cool side being positioned on the at least one interior wall, not in the 
4.     Closest prior art: Turner, JR (US 2006/0279167) discloses a system (100), (refer to Fig. 1) for recovering water from air (refer to abstract), the system comprising: at least three legs (104); a skirt (102) supported by the at least three legs (104), wherein the skirt (102) defines a lower opening (lower opening 102b') and an upper opening (upper opening 102b'); an accumulator (118); at least one exterior wall (exterior wall of condenser 110 and column 106) extending from the accumulator (118) having superhydrophobic surfaces; and at least one thermoelectric cooler (202) connectable to an electrical power source (120) for transferring heat from a cool side (cool side of thermoelectric device 202) of the TEC to a warm side (hot side of thermoelectric device 202) of the TEC, (refer to pars. 31 and 37), the cool side being positioned on the at least one interior wall (interior wall of condenser 110, refer to Figs. 1-2), for cooling the at least one interior wall, the at least one interior wall defining a condensing surface (surfaces 111 of the condenser 110) proximate the at least one TEC (202). 
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763